In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00130-CV

______________________________




IN RE:  JASON BURROW







Original Mandamus Proceeding











Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley





MEMORANDUM OPINION


	Jason Burrow has filed in this Court his petition for writ of mandamus asking that this Court
compel the Smith County District Clerk and the trial judge of the 241st Judicial District Court of
Smith County to perform what he claims are their respective duties regarding the filing of and ruling
on his various pleadings.
	We are without jurisdiction to entertain his petition.  "Each court of appeals or a justice of
a court of appeals may issue a writ of mandamus and all other writs necessary to enforce the
jurisdiction of the court."  Tex. Gov't Code Ann. § 22.221(a) (Vernon 2004).  The authority of a
court of appeals to do so is limited to its appellate district. (1)
  Tex. Gov't Code Ann.
§ 22.221(b)(1), (2).  The Sixth Court of Appeals District is composed of nineteen counties, none of 
those counties being Smith County.  See Tex. Gov't Code Ann. § 22.201(g) (Vernon Supp. 2007). 
Smith County lies within the Twelfth Court of Appeals District.  See Tex. Gov't Code Ann.
§ 22.201(m) (Vernon Supp. 2007).  We, therefore, have no jurisdiction to issue a writ of mandamus
in this case.
	Accordingly, we dismiss this case for want of jurisdiction.  


						Bailey C. Moseley
						Justice

Date Submitted:	October 30, 2007
Date Decided:		October 31, 2007
1. We also note that the Legislature has not conferred authority on this Court to issue a writ
of mandamus generally, and we would not have the authority in the context of Burrow's allegations
to issue a writ of mandamus against a district clerk.  See In re Dunn, 120 S.W.3d 913 (Tex.
App.--Texarkana 2003, orig. proceeding).